DETAILED ACTION
	This Office Action is in response to an amendment filed 12/02/2020.
	Claims 1-20 are pending.
	Claims 1, 16 and 18 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cory Barker (“3D Painting---The Next Level, Video Demo,” https://videos-tv.adobe.com/2013-05-04/69fc775416a635f2f5efec5448079a6b.mp4, and 9 still frames at timestamps (00:39, 00:40, 0058, 01:07,01:34, 01:42, 02:20, 02:45, and .
In regard to independent claim 1, Barker teaches:
A method, performed by a computing device, for editing a three-dimensional (3D) model (video still images numbered 1-9 [Wingdings font/0xE0] Barker, in pages 1-9, illustrate steps performed in the process of editing (by painting) of a 3D model of a hat. Pages 1-2 (corresponding to timestamps 00:39 and 00:40, respectively in the video) illustrate the creation and display of a 3D model of a hat (interpreted as describing the claimed volume-based representation). Pages 3-4 (corresponding to timestamps 00:58 and 01:07, respectively) illustrate the creation and display of a texture view of the 3D model (interpreted as describing the claimed mesh-based representation as it appears to be constructed of a mesh of polygons). Pages 5-6 (corresponding to timestamps 01:34 and 01:42, respectively) illustrate the selection and display of a 2-UP with the mesh-based representation on the left and the volume-based representation on the right. Page 7 (corresponding to timestamp 02:20) illustrates selection of a paint brush tool and color. Page 8 (corresponding to timestamp 02:45) illustrates application of paint to the mesh-based representation (the cursor with circular brush shown) and simultaneous application of paint to the volume-based representation. Page 9 (corresponding to timestamp03:03) illustrates the application of paint to the volume-based representation and simultaneous application of paint to Barker teaches editing of a 3D model) the method comprising:
representing the 3D model using a first volume-based representation, … (pp. 1-2 [Wingdings font/0xE0] Barker, in page 1 (timestamp 00:39), selects to create a 3D model of a hat, which is shown on page 2 (timestamp 00:40). At least visually, the 3D model of a hat can be described as a volume-based representation)
Barker fails to explicitly teach:
…wherein the first volume-based representation is based on a density volume data structure that includes volume density values of different locations of a 3D workspace.
However, Shih teaches:
…wherein the first volume-based representation is based on a density volume data structure that includes volume density values of different locations of a 3D workspace (at least pp. 9-10, [0120]; Figures 9-10 [Wingdings font/0xE0] Shih generally describes virtual sculpting of a 3D object (virtual object 26) where virtual object 26 is implemented as a volume using concepts of voxels 78, density, and an isosurface 86. Figure 9 shows several voxels 78 having different density values 0, 51, 102, 153, 204, and 255, a gradient 80 established by these voxel values, and an isosurface 86. Hence, Shih describes a volume comprising voxels, where each voxel is associated with a density value. A 2D isosurface may be constructed utilizing these density values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Shih with those of Barker as both inventions are related to rendering 3D models. Adding the teaching of Shih provides the benefit of specifically characterizing the 3D rendering as comprising voxels, each voxel having a density value associated with it.
Barker further teaches:
determining a first mesh-based representation of the 3D model from the first volume-based representation, wherein the first mesh-based representation is based on a surface of the 3D model comprising a plurality of interconnected polygon surfaces (pp. 2-4 [Wingdings font/0xE0] Barker, in page 3 (timestamp 00:58) illustrates the selection of a texture view (see p. 4, timestamp 01:07); the texture associated with the 3D model of the hat (see p. 2; timestamp 00:40). The texture, at least visually, can be described as a mesh-based representation of the hat model. Also, visually, the mesh comprising the texture would appear to be constructed of a plurality of interconnected polygons);
providing a first view of the first mesh-based representation of the 3D model for display and user interaction on a user interface (pp. 5-9 [Wingdings font/0xE0] Barker, in page 5 (timestamp 01:34) illustrates user selection of a 2-UP view, which is illustrated in page 6 (timestamp 01:42). The 2-UP view simultaneously displays the mesh-based (left) and volume-based (right) representations of the 3-D model of the hat. Page 7 (timestamp 02:20) illustrates user selection to apply paint to the model. Page 8 (timestamp 02:45) illustrates the application of paint to the mesh-based representation (left, indicated by cursor arrow and circular brush). When paint is applied to the mesh-based 
Barker and Shih fail to explicitly teach:
receiving an edit for the 3D model from a user interaction with the first mesh-based representation of the 3D model displayed on the user interface; modifying the first volume-based representation based on the user interaction with the first mesh-based representation of the 3D model to create a second volume-based representation of the 3D model, wherein modifying the first volume-based representation comprises altering the volume density values based on the user interaction with the first mesh-based representation;
However, Piya teaches:
receiving an edit for the 3D model from a user interaction with the first mesh-based representation of the 3D model displayed on the user interface; modifying the first volume-based representation based on the user interaction with the first mesh-based representation of the 3D model to create a second volume-based representation of the 3D model, wherein modifying the first volume-based representation comprises altering the volume density values based on the user interaction with the first mesh-based representation (at least Abstract; p. 1, [0005]-[0007]; pp. 8-9, [0091]-[0097]; Figures 11a-b [Wingdings font/0xE0] Piya teaches methods for manipulating (editing) 3D image files with virtual virtual tools 1135 to either a voxelized representation (Fig. 11a) by adding or removing individual voxel units 1130 or a mesh based representation (Fig. 11b). Piya further describes that manipulations are made to a scalar field in a 3-D space. In the sculpting example, the scalar field corresponds to the presence and thickness of virtual sculpting material. Sculpting the 3-D model alters the scalar field thereby altering, for example, the thickness. If the thickness is lessened, one of ordinary skill would conclude that the volume density would be less. If the thickness is added to, then one of ordinary skill would conclude that the volume density would be greater).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Piya with those of Barker and Shih as all three inventions are related to the display and manipulation of 3-D models. Adding the teaching of Piya provides Barker and Shih a method for altering a 3D model by altering the thickness (i.e., density values) at given locations.
Barker further teaches:
determining a second mesh-based representation of the 3D model based on the second volume-based representation; and providing a second view of the second mesh-based representation of the 3D model for display and user interaction on the user interface (pp. 5-9 [Wingdings font/0xE0] Barker, in page 5 (timestamp 01:34) illustrates user selection of a 2-UP view, which is illustrated in page 6 

In regard to dependent claim 2, Barker and Shih fail to explicitly teach:
representing the 3D model using the first volume-based representation comprises representing the 3D model using the volume density values of locations within the 3D workspace, wherein the 3D model is represented by a set of the locations having volume density values above a threshold.
However, Piya teaches:
representing the 3D model using the first volume-based representation comprises representing the 3D model using the volume density values of locations within the 3D workspace, wherein the 3D model is represented by a set of the locations having volume density values above a threshold (at least Abstract; p. 1, [0005]-[0007]; pp. 8-9, [0091]-[0097]; Figures 11a-b [Wingdings font/0xE0] Piya teaches methods for manipulating (editing) 3D image files with virtual tools. Edits (e.g. sculpting, carving, etching, embossing, filing, smoothing) may be made using virtual tools 1135 to either a voxelized individual voxel units 1130 or a mesh based representation (Fig. 11b). Piya further describes that manipulations are made to a scalar field in a 3-D space. In the sculpting example, the scalar field corresponds to the presence and thickness of virtual sculpting material. Sculpting the 3-D model alters the scalar field thereby altering, for example, the thickness. If the thickness is lessened, one of ordinary skill would conclude that the volume density would be less. If the thickness is added to, then one of ordinary skill would conclude that the volume density would be greater).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Piya with those of Barker and Shih as all three inventions are related to the display and manipulation of 3-D models. Adding the teaching of Piya provides Barker and Shih a method for altering a 3D model by altering the thickness (i.e., density values) at given locations.

In regard to dependent claim 4, Barker teaches:
representing the 3D model using the first mesh-based representation comprises representing the surface of the 3D model using the plurality of interconnected polygon surfaces (pp. 2-4 [Wingdings font/0xE0] Barker, in page 3 (timestamp 00:58) illustrates the selection of a texture view (see p. 4, timestamp 01:07); the texture associated with the 3D model of the hat (see p. 2; timestamp 00:40). The texture, at least visually, can be described as a mesh-based representation of the hat model using polygons).





In regard to dependent claim 5, Barker fails to explicitly teach:
representing the 3D model using the first mesh-based representation comprises identifying a mesh surrounding the set of locations within the 3D workspace having volume density values above the threshold in the first volume-based representation.
However, Shih teaches:
representing the 3D model using the first mesh-based representation comprises identifying a mesh surrounding the set of locations within the 3D workspace having volume density values above the threshold in the first volume-based representation (at least pp. 9-10, para. [0120]; Figures 9-10 [Wingdings font/0xE0] Shih describes a virtual object 26 is implemented as a volume using concepts of voxels 78, density, and an isosurface 86. Figure 9 shows several voxels 78 having different density values 0, 51, 102, 153, 204, and 255, a gradient 80 established by these voxel values, and an isosurface 86. Figure 10 illustrates a pictorial view in two dimensions of the voxels 78 of a three dimensional rectangular solid 82 with an isosurface 86 at value 128 indicating the solid surface of the rectangular solid 82. The volume of the virtual object 26 is modeled using a 3-D array of evenly spaced elements or voxels 78 located at discrete points in the virtual environment 26. In another embodiment, the elements are not required to be arranged with regular spacing. Each voxel 78 stores a density value. Density values for points that lie between the discrete voxel points can also be evaluated using interpolation. The volume also stores a density threshold value. Points having a density value greater than the density threshold are considered to be inside the object. Points having a density value less than the density threshold are considered to be outside the object. An isosurface 86 refers to a locus of points isosurface 86 whose density value equals the density threshold represents the virtual surface 25 of the virtual object 26. As shown in Figure 10 this density threshold is 128 and the voxel density values can range from 0 to 255. Thus a voxel representation facilitates an easy method for determining whether points on a virtual tool 28 lie inside or outside of a virtual surface 25 of a virtual object 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Shih with those of Barker as both inventions are related to rendering 3D models. Adding the teaching of Shih provides the benefit of utilizing volume density values above a threshold value to establish an isosurface.

In regard to dependent claim 7, Barker fails to explicitly teach:
Note: the phrase “triangulate process” needs more elaboration such as described in the Specification.

determining the second mesh-based representation comprises determining the second mesh-based representation based on the second volume-based representation using a triangulate process.
However, Shih teaches:
determining the second mesh-based representation comprises determining the second mesh-based representation based on the second volume-based representation using a triangulate process (at least pp. 9-10, [0120]; Figures 9-10 [Wingdings font/0xE0] Shih describes a virtual object 26 is implemented as a volume using concepts of voxels 78, density, and an isosurface 86. Figure 9 shows several voxels 78 having different density values 0, 51, 102, 153, 204, and 255, a gradient 80 established by isosurface 86. Figure 10 illustrates a pictorial view in two dimensions of the voxels 78 of a three dimensional rectangular solid 82 with an isosurface 86 at value 128 indicating the solid surface of the rectangular solid 82. The volume of the virtual object 26 is modeled using a 3-D array of evenly spaced elements or voxels 78 located at discrete points in the virtual environment 26. In another embodiment, the elements are not required to be arranged with regular spacing. Each voxel 78 stores a density value. Density values for points that lie between the discrete voxel points can also be evaluated using interpolation. The volume also stores a density threshold value. Points having a density value greater than the density threshold are considered to be inside the object. Points having a density value less than the density threshold are considered to be outside the object. An isosurface 86 refers to a locus of points all having an identical density value. In one embodiment, the isosurface 86 whose density value equals the density threshold represents the virtual surface 25 of the virtual object 26. As shown in Figure 10 this density threshold is 128 and the voxel density values can range from 0 to 255. Thus a voxel representation facilitates an easy method for determining whether points on a virtual tool 28 lie inside or outside of a virtual surface 25 of a virtual object 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Shih with those of Barker as both inventions are related to rendering 3D models. Adding the teaching of Shih provides the benefit of utilizing volume density values above a threshold value to establish an isosurface.
In regard to dependent claim 15, Barker fails to explicitly teach:
receiving the edit for the 3D model comprises receiving the edit from a touch-based interface or via a virtual reality (VR) interface.
However, Shih teaches:
receiving the edit for the 3D model comprises receiving the edit from a touch-based interface or via a virtual reality (VR) interface (at least Abstract; pp. 4-5, para. [0080] [Wingdings font/0xE0] Shih describes a haptic virtual reality environment wherein a virtual object may be “touched”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Shih with those of Barker as both inventions are related to rendering 3D models. Adding the teaching of Shih provides the benefit of interacting with a virtual 3D object via a haptic interface.

In regard to independent claim 16, Barker teaches:
A computer-based system for editing a three-dimensional (3D) model (video still images numbered 1-9 [Wingdings font/0xE0] Barker in pages 1-9 illustrate steps performed in the process of editing (by painting) of a 3D model of a hat. Pages 1-2 (corresponding to timestamps 00:39 and 00:40, respectively in the video) illustrate the creation and display of a 3D model of a hat (interpreted as describing the claimed volume-based representation). Pages 3-4 (corresponding to timestamps00:58 and 01:07, respectively) illustrate the creation and display of a texture view of the 3D model (interpreted as describing the claimed mesh-based representation as it appears to be constructed of a mesh of polygons). Pages 5-6 (corresponding to timestamps 01:34 and 01:42, respectively) illustrate the selection and display of a 2-UP with the Barker teaches editing of a 3D model), the system comprising:
a means for representing the 3D model using a volume-based representation,…(pp. 1-2 [Wingdings font/0xE0] Barker, in page 1 (timestamp 00:39), selects to create a 3D model of a hat, which is shown on page 2 (timestamp 00:40). At least visually, the 3D model of a hat can be described as a volume-based representation).
Barker fails to explicitly teach:
, …wherein the volume-based representation is based on a density volume data structure that includes volume density values for different locations of a 3D workspace;
However, Shih teaches:
, …wherein the volume-based representation is based on a density volume data structure that includes volume density values for different locations of a 3D workspace (at least pp. 9-10, [0120]; Figures 9-10 [Wingdings font/0xE0] Shih generally describes virtual sculpting of a 3D object (virtual object 26) where virtual object 26 is implemented as a volume using concepts of voxels 78, density, and an isosurface 86. Figure 9 shows several voxels 78 having different density values 0, 51, 102, 153, 204, and 255, a gradient 80 established by these voxel values, and an isosurface 86. Hence, Shih describes a volume comprising voxels, where each voxel is associated with a density value. A 2D isosurface may be constructed utilizing these density values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Shih with those of Barker as both inventions are related to rendering 3D models. Adding the teaching of Shih provides the benefit of specifically characterizing the 3D rendering as comprising voxels, each voxel having a density value associated with it.
Barker further teaches:
a means for representing the 3D model using a mesh-based representation, wherein the first mesh-based representation is based on a surface of the 3D model comprising a plurality of interconnected polygon surfaces (pp. 2-4 [Wingdings font/0xE0] Barker, in page 3 (timestamp 00:58) illustrates the selection of a texture view (see p. 4, timestamp 01:07); the texture associated with the 3D model of the hat (see p. 2; timestamp 00:40). The texture, at least visually, can be described as a mesh-based representation of the hat model. The mesh appears to be constructed of a plurality of interconnected polygons).
a means for providing a view of the 3D model for display and user interaction on a user interface based on the mesh-based representation (pp. 5-9 [Wingdings font/0xE0] Barker, in page 5 (timestamp 01:34) illustrates user selection of a 2-UP view, which is illustrated in page 6 (timestamp 01:42). The 2-UP view simultaneously displays the mesh-based (left) and volume-based (right) representations of the 3-D model of the hat. Page 7 (timestamp 02:20) illustrates user selection to apply paint to the model. Page 8 (timestamp 02:45) illustrates the application of paint to the mesh-based representation (left, indicated by cursor arrow and circular brush). When paint is applied to the mesh-based representation, the volume-based representation (right, indicated by cursor arrow and circular brush) is also painted. Page 9 (timestamp 03:03) illustrates a similar operation as in page 8, except that the paint is applied to the volume-based representation (right), and the mesh-based representation (left) is also painted).
Barker and Shih fail to explicitly teach:
a means for editing the 3D model by modifying the volume-based representation based on an edit received from a user interaction with the mesh-based representation displayed on the user interface, wherein modifying the volume-based representation comprises altering the volume density values based on the user interaction with the first mesh-based representation.
However, Piya teaches:
a means for editing the 3D model by modifying the volume-based representation based on an edit received from a user interaction with the mesh-based representation displayed on the user interface, wherein modifying the volume-based representation comprises altering the volume density values based on the user interaction with the first mesh-based representation (at least Abstract; p. 1, [0005]-[0007]; pp. 8-9, [0091]-[0097]; Figures 11a-b [Wingdings font/0xE0] Piya teaches methods for manipulating (editing) 3D image files with virtual tools. Edits (e.g. sculpting, carving, etching, embossing, filing, smoothing) may be made using virtual tools 1135 to either a voxelized representation (Fig. 11a) by adding or removing individual voxel units 1130 or a mesh based representation (Fig. 11b). Piya further describes that manipulations are made to a scalar field in a 3-D space. In the sculpting example, the scalar field corresponds to the presence and thickness of virtual sculpting material. Sculpting the 3-D model alters the scalar field thereby altering, for example, the thickness. If the thickness is lessened, one of ordinary skill would conclude that the volume density would be less. If the thickness is added to, then one of ordinary skill would conclude that the volume density would be greater).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Piya with those of Barker and Shih as all three inventions are related to the display and manipulation of 3-D models. Adding the teaching of Piya provides Barker and Shih a method for altering a 3D model by altering the thickness (i.e., density values) at given locations.




In regard to independent claim 18, Barker teaches:
A non-transitory computer-readable medium comprising instructions for causing a computing device to perform operations comprising:
representing the 3D model using a volume-based representation and a mesh-based representation…, (pp. 1-2 [Wingdings font/0xE0] Barker, in page 1 (timestamp 00:39), selects to create a 3D model of a hat, which is shown on page 2 (timestamp 00:40). At least visually, the 3D model of a hat can be described as a volume-based representation; pp. 2-4 [Wingdings font/0xE0] Barker, in page 3 (timestamp 00:58) illustrates the selection of a texture view (see p. 4, timestamp 01:07); the texture associated with the 3D model of the hat (see p. 2; timestamp 00:40). The texture, at least visually, can be described as a mesh-based representation of the hat model)
Barker fails to explicitly teach:
,…wherein the volume-based representation is based on a density volume data structure that includes volume density values for different locations of a 3D workspace and the mesh-based representation is based on a surface of the 3D model comprising a plurality of interconnected polygon surfaces.
However, Shih teaches:
,…wherein the volume-based representation is based on a density volume data structure that includes volume density values for different locations of a 3D workspace and the mesh-based representation is based on a surface of the 3D model comprising a plurality of interconnected polygon surfaces (at least pp. 9-10, para. [0120]; Figures 9-10 [Wingdings font/0xE0] Shih generally describes virtual virtual object 26 is implemented as a volume using concepts of voxels 78, density, and an isosurface 86. Figure 9 shows several voxels 78 having different density values 0, 51, 102, 153, 204, and 255, a gradient 80 established by these voxel values, and an isosurface 86. Hence, Shih describes a volume comprising voxels, where each voxel is associated with a density value. A 2D isosurface may be constructed utilizing these density values. The mesh appears to be constructed of a plurality of interconnected polygons).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Shih with those of Barker as both inventions are related to rendering 3D models. Adding the teaching of Shih provides the benefit of specifically characterizing the 3D rendering as comprising voxels, each voxel having a density value associated with it.
Barker further teaches:
displaying the 3D model on a user interface based on the mesh-based representation (pp. 2-4 [Wingdings font/0xE0] Barker, in page 3 (timestamp 00:58) illustrates the selection of a texture view (see p. 4, timestamp 01:07); the texture associated with the 3D model of the hat (see p. 2; timestamp 00:40). The texture, at least visually, can be described as a mesh-based representation of the hat model. Also, visually, the mesh comprising the texture would appear to be constructed of a plurality of interconnected polygons).
Barker and Shih
editing the 3D model based on edits received from a user interaction with the mesh-based representation displayed on the user interface by modifying the volume-based representation of the 3D model, wherein modifying the volume-based representation comprises altering the volume density values based on the user interaction with the first mesh-based representation.
However, Piya teaches:
editing the 3D model based on edits received from a user interaction with the mesh-based representation displayed on the user interface by modifying the volume-based representation of the 3D model, wherein modifying the volume-based representation comprises altering the volume density values based on the user interaction with the first mesh-based representation (at least Abstract; p. 1, [0005]-[0007]; pp. 8-9, [0091]-[0097]; Figures 11a-b [Wingdings font/0xE0] Piya teaches methods for manipulating (editing) 3D image files with virtual tools. Edits (e.g. sculpting, carving, etching, embossing, filing, smoothing) may be made using virtual tools 1135 to either a voxelized representation (Fig. 11a) by adding or removing individual voxel units 1130 or a mesh based representation (Fig. 11b). Piya further describes that manipulations are made to a scalar field in a 3-D space. In the sculpting example, the scalar field corresponds to the presence and thickness of virtual sculpting material. Sculpting the 3-D model alters the scalar field thereby altering, for example, the thickness. If the thickness is lessened, one of ordinary skill would conclude that the volume density would be less. If the thickness is added to, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Piya with those of Barker and Shih as all three inventions are related to the display and manipulation of 3-D models. Adding the teaching of Piya provides Barker and Shih a method for altering a 3D model by altering the thickness (i.e., density values) at given locations.

In regard to dependent claim 19, Barker fails to explicitly teach:
representing the 3D model using the volume-based representation and the mesh-based representation comprises determining the mesh-based representation by identifying a mesh surrounding locations within the 3D workspace having volume density values above a threshold in the volume-based representation.
However, Shih teaches:
representing the 3D model using the volume-based representation and the mesh-based representation comprises determining the mesh-based representation by identifying a mesh surrounding locations within the 3D workspace having volume density values above a threshold in the volume-based representation (at least pp. 9-10, para. [0120]; Figures 9-10 [Wingdings font/0xE0] Shih describes a virtual object 26 is implemented as a volume using concepts of voxels 78, density, and an isosurface 86. Figure 9 shows several voxels 78 having different density values 0, 51, 102, 153, 204, and 255, a gradient 80 established by these voxel values, and an isosurface 86. Figure 10 illustrates a pictorial view in two dimensions of the voxels 78 of a three dimensional rectangular solid 82 with an isosurface 86 at value 128 indicating the solid surface of the rectangular solid 82. The volume of the virtual object 26 is modeled using a 3-D array of evenly spaced elements or voxels 78 located at discrete points in the virtual environment 26. In another embodiment, the elements are not required to be arranged with regular spacing. Each voxel 78 stores a density value. Density values for points that lie between the discrete voxel points can also be evaluated using interpolation. The volume also stores a density threshold value. Points having a density value greater than the density threshold are considered to be inside the object. Points having a density value less than the density threshold are considered to be outside the object. An isosurface 86 refers to a locus of points all having an identical density value. In one embodiment, the isosurface 86 whose density value equals the density threshold represents the virtual surface 25 of the virtual object 26. As shown in Figure 10 this density threshold is 128 and the voxel density values can range from 0 to 255. Thus a voxel representation facilitates an easy method for determining whether points on a virtual tool 28 lie inside or outside of a virtual surface 25 of a virtual object 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Shih with those of Barker as both inventions are related to rendering 3D models. Adding the teaching of Shih provides the benefit of utilizing volume density values above a threshold value to establish an isosurface.




s 3, 6, 8-10, 13-14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barker in view of Shih, and in further view of Piya, and in further view of Avila et al. (hereinafter Avila, “A Haptic Interaction Method for Volume Visualization,” (1996), IEEE, 9 pages).
In regard to dependent claim 3, Barker, Shih and Piya fail to explicitly teach:
modifying the first volume-based representation comprises modifying the volume density values of locations within the 3D workspace based on the edit.
However, Avila teaches:
modifying the first volume-based representation comprises modifying the volume density values of locations within the 3D workspace based on the edit (at least sections 3, “Data Representation” and 6, “Data Modification”[Wingdings font/0xE0] Avila describes a haptic interaction method for volume visualization that allows a user to interact with a 3D volume using various tools (see Table 2), at least some of which (Melt, Construct, Burn, Squirt and Stamp, see also Fig. 3) alter the density property of those voxels (see Table 1) that are affected by the haptic interaction with the tool).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Avila with those of Barker, Shih and Piya as all of these inventions are related to rendering 3D models. Adding the teaching of Avila provides the benefit of tools that may be used to interact and modify a 3D object where the modifications alter the density property of voxels affected by the interaction and modification.




In regard to dependent claim 6, Barker teaches:
modifying the first volume-based representation comprises:
identifying a set of locations in the 3D workspace based on a position of the edit relative to the first view of the first mesh-based representation of the 3D model displayed on the user interface (pp. 5-9 [Wingdings font/0xE0] Barker, in page 5 (timestamp 01:34) illustrates user selection of a 2-UP view, which is illustrated in page 6 (timestamp 01:42). The 2-UP view simultaneously displays the mesh-based (left) and volume-based (right) representations of the 3-D model of the hat. Page 7 (timestamp 02:20) illustrates user selection to apply paint to the model. Page 8 (timestamp 02:45) illustrates the application of paint to the mesh-based representation (left, indicated by cursor arrow and circular brush). When paint is applied to the mesh-based representation, the volume-based representation (right, indicated by cursor arrow and circular brush) is also painted);
Barker, Shih and Piya fail to explicitly teach:
determining a type of the edit; and determining the second volume-based representation by increasing or decreasing the volume density values of a second set of locations in the first volume-based representation based on the type of the edit.
However, Avila teaches:
determining a type of the edit; and determining the second volume-based representation by increasing or decreasing the volume density values of a second set of locations in the first volume-based representation based on the type of the edit (at least sections 3, “Data Representation” and 6, “Data Modification”[Wingdings font/0xE0] Avila describes a haptic interaction method for volume visualization that allows a user to interact with a 3D volume using various tools (see Table 2), at least some of which (Melt, Construct, Burn, Squirt and Stamp, see also Fig. 3) alter the density property of those voxels (see Table 1) that are affected by the haptic interaction with the tool). Each of these types of edits alter the density values of affected voxels differently according to the function of the particular tool used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Avila with those of Barker, Shih and Piya as all of these inventions are related to rendering 3D models. Adding the teaching of Avila provides the benefit of tools that may be used to interact and modify a 3D object where the modifications alter the density property of voxels affected by the interaction and modification.

In regard to dependent claim 8, Barker, Shih and Piya fail to explicitly teach:
Note: is the limitation below describing modification of all density values in a given cross-section, or only some of the density values in the cross-section? Further, are all of the density values of multiple cross-sections being modified, or only some of them? It would seem to depend on the nature of the modification? Please clarify.

modifying the first volume-based representation comprises modifying a plurality of parallel, planar, cross-sections of the 3D workspace, wherein the cross-sections comprise 2 dimensional (2D) grey scale representations of the volume density values of the 3D model.
However, Avila
modifying the first volume-based representation comprises modifying a plurality of parallel, planar, cross-sections of the 3D workspace, wherein the cross-sections comprise 2 dimensional (2D) grey scale representations of the volume density values of the 3D model (at least sections 3, “Data Representation” and 6, “Data Modification”[Wingdings font/0xE0] Avila describes a haptic interaction method for volume visualization that allows a user to interact with a 3D volume using various tools (see Table 2), at least some of which (Melt, Construct, Burn, Squirt and Stamp, see also Fig. 3) alter the density property of those voxels (see Table 1) that are affected by the haptic interaction with the tool). Each of these types of edits alter the density values of affected voxels differently according to the function of the particular tool used. Avila describes editing by modifying or altering the density property of affected voxels, where each voxel is treated as a cube. Voxels are arranged in a rectilinear array. A given volume contains “stacks” of volume elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Avila with those of Barker, Shih and Piya as all of these inventions are related to rendering 3D models. Adding the teaching of Avila provides the benefit of tools that may be used to interact and modify a 3D object where the modifications alter the density property of voxels affected by the interaction and modification.

In regard to dependent claim 9, Barker, Shih and Piya fail to explicitly teach:
Note: this limitation appears to be described at para. [0092] and perhaps, at least with respect to vertices at para. [0019] in the original Specification. While not having to identify locations at particular vertices is understood, it is unclear what not having to identify locations on a surface means exactly. For instance, does it mean one can somehow interact with 3D model without touching it? Please clarify.

receiving the edit for the 3D model comprises receiving an input identifying a location on the user interface that is not on a vertices or surface of the first mesh-based representation of the 3D model.
However, Avila teaches:
receiving the edit for the 3D model comprises receiving an input identifying a location on the user interface that is not on a vertices or surface of the first mesh-based representation of the 3D model (at least sections 3, “Data Representation” and 6, “Data Modification”[Wingdings font/0xE0] Avila describes a haptic interaction method for volume visualization that allows a user to interact with a 3D volume using various tools (see Table 2), at least some of which (Melt, Construct, Burn, Squirt and Stamp, see also Fig. 3) alter the density property of those voxels (see Table 1) that are affected by the haptic interaction with the tool). Each of these types of edits alter the density values of affected voxels differently according to the function of the particular tool used. Avila describes editing by modifying or altering the density property of affected voxels, where each voxel is treated as a cube. Voxels are arranged in a rectilinear array. A given volume contains “stacks” of volume elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Avila with those of Barker, Shih and Piya as all of these inventions are related to rendering 3D models. Adding the teaching of Avila provides the benefit of tools that may be used to interact and modify a 3D object where the modifications alter the density property of voxels affected by the interaction and modification.


In regard to dependent claim 10, Barker, Shih and Piya fail to explicitly teach:
receiving the edit for the 3D model comprises receiving a first input identifying a location on the user interface and receiving a second input identifying a filter to be applied to the 3D model; and wherein modifying the first volume-based representation comprises modifying the first volume-based representation by applying the filter to the volume density values based on the location.
However, Avila teaches:
receiving the edit for the 3D model comprises receiving a first input identifying a location on the user interface and receiving a second input identifying a filter to be applied to the 3D model; and wherein modifying the first volume-based representation comprises modifying the first volume-based representation by applying the filter to the volume density values based on the location (at least sections 3, “Data Representation” and 6, “Data Modification”[Wingdings font/0xE0] Avila describes a haptic interaction method for volume visualization that allows a user to interact with a 3D volume using various tools (see Table 2), at least some of which (Melt, Construct, Burn, Squirt and Stamp, see also Fig. 3) alter the density property of those voxels (see Table 1) that are affected by the haptic interaction with the tool). Each of these types of edits alter the density values of affected voxels differently according to the function of the particular tool used. Further, Avila characterizes the Melt, Construct, Burn, Squirt and Stamp tools as using a filtering method (see Table 2)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Avila with those of Barker, Shih and Piya as all of these inventions are related to rendering 3D models. Adding the teaching of Avila provides the benefit of tools that may be used to interact and modify a 3D object where the modifications alter the density property of voxels affected by the interaction and modification by application of a filter method.

In regard to dependent claim 13, Barker teaches:
receiving the edit for the 3D model comprises receiving input to edit the 3D model based on a position of a brush on the user interface; and wherein modifying the first volume-based representation comprises: identifying a location in the 3D workspace corresponding to the position of the brush (pp. 5-9 [Wingdings font/0xE0] Barker, in page 5 (timestamp 01:34) illustrates user selection of a 2-UP view, which is illustrated in page 6 (timestamp 01:42). The 2-UP view simultaneously displays the mesh-based (left) and volume-based (right) representations of the 3-D model of the hat. Page 7 (timestamp 02:20) illustrates user selection to apply paint to the model. Page 9 (timestamp 03:03) illustrates a similar operation as in page 8, except that the paint is applied to the volume-based representation (right), and the mesh-based representation (left) is also painted)).
Barker, Shih and Piya fail to explicitly teach:
sensing pressure applied by an input device at the position; and modifying the volume density values at the location based on the sensed pressure.
However, Avila teaches:
sensing pressure applied by an input device at the position; and modifying the volume density values at the location based on the sensed pressure (at least abstract; sections 2, “System Overview”, 3, “Data Representation” and 6, “Data Avila describes a haptic interaction method for volume visualization that allows a user to interact with a 3D volume using various tools (see Table 2), at least some of which (Melt, Construct, Burn, Squirt and Stamp, see also Fig. 3) alter the density property of voxels (see Table 1) that are affected by the haptic interaction with the tool). Each of these types of edits alter the density values of affected voxels differently according to the function of the particular tool used. Avila is capable of sensing an amount of force (pressure) applied by the user when using the tools (see also Fig. 1)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Avila with those of Barker, Shih and Piya as all of these inventions are related to rendering 3D models. Adding the teaching of Avila provides the benefit of tools that may be used to interact and modify a 3D object where the modifications alter the density property of voxels affected by the interaction and modification by application of a haptic method capable of sensing how much force (pressure) is applied.

In regard to dependent claim 14, Barker and Shih fail to explicitly teach:
receiving the edit for the 3D model comprises receiving input to edit the 3D model based on a stroke of a brush through multiple positions on the user interface; and wherein modifying the first volume-based representation comprises: identifying locations in the 3D workspace corresponding to the positions of the brush during the stroke.
However, Piya
receiving the edit for the 3D model comprises receiving input to edit the 3D model based on a stroke of a brush through multiple positions on the user interface; and wherein modifying the first volume-based representation comprises: identifying locations in the 3D workspace corresponding to the positions of the brush during the stroke (at least Abstract; p. 1, [0005]-[0007]; pp. 8-9, [0091]-[0097]; Figures 11a-b [Wingdings font/0xE0] Piya teaches methods for manipulating (editing) 3D image files with virtual tools. Edits (e.g. sculpting, carving, etching, embossing, filing, smoothing) may be made using virtual tools 1135 to either a voxelized representation (Fig. 11a) by adding or removing individual voxel units 1130 or a mesh based representation (Fig. 11b). Piya further describes that manipulations are made to a scalar field in a 3-D space. In the sculpting example, the scalar field corresponds to the presence and thickness of virtual sculpting material. Sculpting the 3-D model alters the scalar field thereby altering, for example, the thickness. If the thickness is lessened, one of ordinary skill would conclude that the volume density would be less. If the thickness is added to, then one of ordinary skill would conclude that the volume density would be greater).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Piya with those of Barker and Shih as all three inventions are related to the display and manipulation of 3-D models. Adding the teaching of Piya provides Barker and Shih a method for altering a 3D model by altering the thickness (i.e., density values) at given locations.
Barker, Shih and Piya fail to explicitly teach:
modifying the volume density values at the locations.
However, Avila
modifying the volume density values at the locations (at least abstract; sections 2, “System Overview”, 3, “Data Representation” and 6, “Data Modification”[Wingdings font/0xE0] Avila describes a haptic interaction method for volume visualization that allows a user to interact with a 3D volume using various tools (see Table 2), at least some of which (Melt, Construct, Burn, Squirt and Stamp, see also Fig. 3) alter the density property of voxels (see Table 1) that are affected by the haptic interaction with the tool). Each of these types of edits alter the density values of affected voxels differently according to the function of the particular tool used. Avila further describes a paintbrush or airbrush tool (see Table 2)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Avila with those of Barker, Shih and Piya as all of these inventions are related to rendering 3D models. Adding the teaching of Avila provides the benefit of tools that may be used to interact and modify a 3D object where the modifications alter the density property of voxels affected by the interaction and modification by application of a haptic method.

In regard to dependent claim 17, Barker, Shih and Piya fail to explicitly teach:
the means for editing the 3D model comprises a means for increasing or decreasing volume density values of a set of locations in the volume-based representation.
However, Avila teaches:
the means for editing the 3D model comprises a means for increasing or decreasing volume density values of a set of locations in the volume-based representation (at least sections 3, “Data Representation” and 6, “Data Modification”[Wingdings font/0xE0] Avila describes a haptic interaction method for volume visualization that allows a user to interact with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Avila with those of Barker, Shih and Piya as all of these inventions are related to rendering 3D models. Adding the teaching of Avila provides the benefit of tools that may be used to interact and modify a 3D object where the modifications alter the density property of voxels affected by the interaction and modification.

In regard to dependent claim 20, Barker teaches:
editing the 3D model comprises:
identifying a set of locations in the 3D workspace based on a position of the edit relative to the view of the 3D model displayed on the user interface (pp. 5-9 [Wingdings font/0xE0] Barker, in page 5 (timestamp 01:34) illustrates user selection of a 2-UP view, which is illustrated in page 6 (timestamp 01:42). The 2-UP view simultaneously displays the mesh-based (left) and volume-based (right) representations of the 3-D model of the hat. Page 7 (timestamp 02:20) illustrates user selection to apply paint to the model. Page 8 (timestamp 02:45) illustrates the application of paint to the mesh-based representation (left, indicated by cursor arrow and circular brush). When paint is applied to the mesh-based representation, the volume-based representation (right, indicated by cursor arrow and circular brush) is also painted. Page 9 (timestamp 03:03) illustrates a similar operation as in page 8, except that the 
Barker, Shih and Piya fail to explicitly teach:
determining a type of the edit; determining a modified volume-based representation by increasing or decreasing the volume density values of a second set of locations based on the type of the edit.
However, Avila teaches:
determining a type of the edit; determining a modified volume-based representation by increasing or decreasing the volume density values of a second set of locations based on the type of the edit (at least sections 3, “Data Representation” and 6, “Data Modification”[Wingdings font/0xE0] Avila describes a haptic interaction method for volume visualization that allows a user to interact with a 3D volume using various tools (see Table 2), at least some of which (Melt, Construct, Burn, Squirt and Stamp, see also Fig. 3) alter the density property of those voxels (see Table 1) that are affected by the haptic interaction with the tool). Each of these types of edits alter the density values of affected voxels differently according to the function of the particular tool used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Avila with those of Barker, Shih and Piya as all of these inventions are related to rendering 3D models. Adding the teaching of Avila provides the benefit of tools that may be used to interact and modify a 3D object where the modifications alter the density property of voxels affected by the interaction and modification.
Barker further teaches:
determining a modified mesh-based representation based on the modified volume-based representation (pp. 5-9 [Wingdings font/0xE0] Barker, in page 5 (timestamp 01:34) illustrates user selection of a 2-UP view, which is illustrated in page 6 (timestamp 01:42). The 2-UP view simultaneously displays the mesh-based (left) and volume-based (right) representations of the 3-D model of the hat. Page 7 (timestamp 02:20) illustrates user selection to apply paint to the model. Page 8 (timestamp 02:45) illustrates the application of paint to the mesh-based representation (left, indicated by cursor arrow and circular brush). When paint is applied to the mesh-based representation, the volume-based representation (right, indicated by cursor arrow and circular brush) is also painted. Page 9 (timestamp 03:03) illustrates a similar operation as in page 8, except that the paint is applied to the volume-based representation (right), and the mesh-based representation (left) is also painted)).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Barker in view of Shih, and in further view of Piya, and in further view of Avila, and in further view of Alon (U.S. Patent Application Publication No. 2008/0218512 A1, filed 02/20/2008, published 09/11/2008).
In regard to dependent claim 11, Barker, Shih, Piya and Avila fail to explicitly teach:
Note: “selection mask” is defined at para. [0033]. Also mentioned at [0075] and [0093]

receiving the first input identifying the location comprises receiving a selection of a selection mask identifying the location.
However, Alon
receiving the first input identifying the location comprises receiving a selection of a selection mask identifying the location (at least Abstract; pp 3-4, paras. [0045]-[0051]; Figures 2, 3A-B [Wingdings font/0xE0] Alon describes a technique for applying a selection mask to a 3D model that prevents the masked area from being altered).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Alon with those of Barker, Shih, Piya and Avila as all of these inventions are related to rendering and/or editing or manipulating 3D models. Adding the teaching of Avila provides the benefit of utilizing a masking tool to protect portions of a 3D object from being altered.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Barker in view of Shih, and in further view of Piya, and in further view of Dayley et al. (hereinafter Dayley, “Photoshop CC Bible, Chapters 22-24,” (2013) ProQuest, pp. 787-866), and in further view of Avila.
In regard to dependent claim 12, Barker, Shih and Piya fail to explicitly teach:
receiving the edit for the 3D model comprises receiving input to add a layer to the 3D model, wherein the first volume-based representation represents the 3D model by specifying density values for the 3D model using a set of one or more layers, each of the one or more layers separately representing density values for locations in a separate 3D workspace; and wherein modifying the first volume-based representation comprises: creating a new layer to represent density values in a new 3D workspace; adding the new layer to the set of layers; and combining density values from layers of the set of layers to represent the 3D model.
However, Dayley
receiving the edit for the 3D model comprises receiving input to add a layer to the 3D model, wherein the first volume-based representation represents the 3D model by specifying density values for the 3D model using a set of one or more layers, each of the one or more layers separately representing density values for locations in a separate 3D workspace; and wherein modifying the first volume-based representation comprises: creating a new layer to represent density values in a new 3D workspace; adding the new layer to the set of layers; and combining density values from layers of the set of layers to represent the 3D model (at least pp. 787-794, 800-804, 807, 809, 835-866 [Wingdings font/0xE0] Dayley describes the use of Photoshop tools with 3-D layers including adding layers, creating new layers to 3D models).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Dayley with those of Barker, Shih and Piya as all of these inventions are related to rendering 3D models. Adding the teaching of Dayley provides the benefit of tools that may be used to interact and modify a 3D object including the addition of layers to the 3D object.
Barker, Shih, Piya and Dayley fail to explicitly teach manipulation of density values through the use of tools such as a layer tool.
However, Avila describes (see sections 3 & 6; Tables 1 & 2) application of various common tools to 3D objects that change density properties of voxels to which the tools interact.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Avila with those of Barker, Shih, Piya and Dayley as all of these inventions are related to rendering 3D Avila provides the benefit of tools that may be used to interact and modify a 3D object where the modifications alter the density property of voxels affected by the interaction and modification by application of a filter method.

Response to Arguments
	Regarding the previous rejection of independent claim 1, Applicants have amended claim 1 as shown below:

1.	A method, performed by a computing device, for editing a three-dimensional (3D) model, the method comprising:
representing the 3D model using a first volume-based representation, wherein the first volume-based representation is based on a density volume data structure;
determining a first mesh-based representation of the 3D model from the first volume-based representation;
providing a first view of the first mesh-based representation of the 3D model for display and user interaction on a user interface, wherein the first mesh-based representation of the 3D model is represented and displayed in a three-dimensional representation;
receiving an edit for the 3D model from a user interacting with the first mesh-based representation of the 3D model displayed on the user interface;
modifying the first volume-based representation based on the edit to the first mesh-based representation of the 3D model to create a second volume-based representation of the 3D model;
determining a second mesh-based representation of the 3D model based on the second volume-based representation; and
providing a second view of the second mesh-based representation of the 3D model for display and user interaction on the user interface, wherein the second mesh-based representation of the 3D model is represented and displayed in a three-dimensional representation.

Applicant cites: Support for the amendments to the claims may be found throughout the Specification including at least at Paragraphs [0026]-[0028] and [0069] reproduced below:
volume density values" refers to values in a representation of a 3D model that identify the density of the model at particular locations within a 3D workspace. These volume density values are used to determine a mesh representing a surface of the 3D model, for example, where the surface surrounds all density values above a predetermined or user-specified threshold.

[0027] As used herein, the phrase "volume-based representation" refers to one way to represent a three-dimensional model. A series of volume densities, or values, of the 3D model are sampled at multiple locations in a 3D workspace. In one example, a volume-based representation includes a group of stacked two-dimensional (2D) cross sections of the 3D workspace at intervals. Locations where the cross section intersects the 3D model are represented as one value and locations outside of the 3D model are represented as another value.

[0028] As used herein, the phrase "mesh-based representation" refers to a represent a three-dimensional model that uses a surface formed by combining planar polygons. The surface of a 3D model can be represented by a mesh-based representation that includes a plurality of polygons connected to one another to form a surface of the 3D model. In one example, a mesh-based representation depicts a surface with a plurality of connected triangles.

[0069] A user (not shown) uses an input device, such as a mouse, trackpad, keyboard, touchscreen, etc., to control an editing tool 216, such as brush, filter, pen, layer, etc., on a display depicting the mesh representation 213'. Thus even though the user is viewing the mesh representation 213', the user is able to make edits that are implemented using the volume density data structure 210. As the user operates the editing tool 216, the application determines locations within the 3D workspace 212 that the user is interacting with. For example, if the user positions editing tool 216, such as a paint brush, on the user interface near (but not touching) an edge of the mesh representation 213', the application can determine a location in the 3D workspace 212 based on the position of the editing tool 216. In one example, the application identifies two of dimensions of the location of the edit based on the position of the editing tool and determines the third dimension automatically. In another embodiment, the user moves the component in a first dimension (e.g., x) by moving a cursor left and right, a second dimension (e.g., z) by moving the cursor up and down, and a third direction (e.g., “y” by pressing a “f” or a “b” respectively for “front” and “back”). The size of the cursor in this embodiment can increase and/or decrease to graphically indicate the depth of the cursor in the third direction. Generally, the user positions an editing tool 216 relative to the mesh representation '213 displayed on an editing canvas and specifies edits to the model. Additionally, or alternatively, the user can edit the model by specifying filters, layers, and using other features that specify how an area of the 3D workspace 212 should be changed. Additionally, or alternatively, the user can make edits that directly change the mesh representation 213' for example by dragging a vertices of the mesh representation 213' to a new location.

Barker, Shih, and Petrov, individually or in any combination, cannot be relied on to teach or suggest:

modifying the first volume-based representation comprises
altering the volume density values based on the user interaction with the first mesh-based representation

as recited in amended independent claims 1, 16, and 18.

First, the Examiner strongly recommends that the definition of what volume density values are be explicitly incorporated into the claims.
Second, the Examiner has/is having a difficult time coming up with synonyms or other terms that would allow him to properly search for examples of references using volume density values, since the phrase does not appear to be a term of art? Any help with this issue would be greatly appreciated and perhaps expedite prosecution of this application.

The Examiner has conducted a further search of the prior art and has identified the prior art of Piya et al. (US 2015/0331576 A1).
Piya teaches various methods for manipulating virtual 3-D objects Fig. 11a illustrates sculpting a voxelized representation at multi-levels of detail, e.g. by directly adding or removing individual voxel units 1130. Fig. 11b shows 
In particular, Piya teaches creation of virtual sculptures utilizing proxies 1110 to enable spatial control of sculpting tools 1135 to manipulate the virtual 3-D objects. Piya teaches at [0093] that: Various aspects permit extending volumetric modeling to implicit modeling methods, e.g., for modeling of organic 3-D models. In some examples using implicit modeling, a function is used to define a scalar field in a 3-D space. Shapes can be created by manipulating the parameters of this function at discrete points of this space. E.g., in sculpting examples, the scalar field corresponds to the presence and thickness of virtual sculpting material. By interactively carving out a region over this material with a virtual tool controlled in response to motion of a physical proxy, users can indicate material removal. Here, the carving action is used by the system to incrementally alter the scalar field parameters at that region such that the material progressively dissipates at that region.
The Examiner interprets the user modification or alteration of the “scalar field” by various virtual tools as a teaching of the manipulation of density values since the virtual tools used in Piya either add or remove virtual material from the 3-D model. See also [0091]-[0097]; Figs. 11A-B.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089.  The examiner can normally be reached on M-F 04:30AM - 12:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/James H. Blackwell/
03/12/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177